Citation Nr: 0904109	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-19 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


ISSUE

Basic eligibility for Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1963 
until his retirement in December 1990. including service in 
Vietnam during the Vietnam conflict.  Awards and decorations 
include a Vietnam Service Medal and a Republic of Vietnam 
Gallantry Cross with Palm.  The appellant is the veteran's 
daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the appellant's request for 
DEA benefits under the Chapter 35 program.  

In July 2007 the appellant and veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
Albuquerque, New Mexico.  The transcript is of record.


FINDINGS OF FACT

1.  Effective May 9, 2003, the veteran was granted a total 
individual unemployability rating based on his service-
connected disabilities.

2.  In December 2005 the appellant, who is the veteran's 
daughter, filed her initial claim for DEA benefits under 
Chapter 35.

3.  The appellant's date of birth is July [redacted], 1972.

4.  The appellant reached her 26th birthday on July [redacted], 1998; 
some five years prior to the May 2003 grant of a total 
individual unemployability rating for the veteran's service-
connected disabilities

5.  The appellant's period of eligibility for DEA benefits 
expired prior to the submission of her claim, and she meets 
none of the legal criteria for a modification or extension of 
the period of eligibility for educational assistance.


CONCLUSION OF LAW

The criteria for basic eligibility for DEA benefits under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 
21.3040, 21.3041, 21.3043 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2003 the veteran was granted a total rating for 
individual unemployability effective May 9, 2003.  In 
December 2005 the appellant filed for DEA benefits.  In 
December 2005 the appellant's claim was denied because she 
did not meet the relevant age criteria.  

Basic eligibility for Chapter 35 benefits is established by 
being the child of a veteran who has a total and permanent 
disability rating from a service-connected disability.  38 
U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  Under the 
provisions of 38 C.F.R. § 21.3041(a), the basic beginning 
date of eligibility for educational assistance is normally 
the date the child reaches age 18, or the date of the child's 
completion of secondary schooling, whichever occurs first.  
However, no person is eligible for educational assistance who 
has reached his or her 26th birthday on or before the 
effective date of a finding of permanent total service-
connected disability.  38 C.F.R. § 21.3040(c).  

The appellant, who was born in July 1972, concedes that she 
does not meet eligibility criteria for DEA benefits under 
Chapter 35 since she was 31 years of age on May 9, 2003.  She 
nevertheless requests an extension on the grounds that the 
veteran had a combined total disability rating of 90 percent 
during her period of eligibility.  She further pleads that 
she is a single mother of two small children who seeks to 
better herself professionally, and says that she needs a 
college education to do so.  

Preliminarily, the Board notes that contrary to the 
appellant's assertion, the veteran did not have a combined 
disability rating of 90 percent during her period of 
eligibility.  Regardless, Chapter 35 educational assistance 
benefits for an eligible child may not be conferred prior to 
a veteran's receipt of a total and permanent disability 
rating from a service-connected disability.  

As regards the merits of the appellant's claim, the evidence 
confirms that she is the veteran's daughter.  The evidence 
also confirms that the veteran has been granted a total 
disability rating effective May 9, 2003.  However, as stated 
before, the appellant was 30 years of age on May 9, 2003, and 
she thus does not meet the age requirements for educational 
assistance benefits.  She also has not established, and the 
Board is not aware, of any basis to exempt her from 
application of DEA regulations.  

VA regulations provide that the beginning date for 
eligibility for benefits may be tolled if the effective date 
of the finding of permanent and total disability is prior to 
the child's 18th birthday but the veteran does not receive 
notice of this rating until after the child becomes 18.  38 
C.F.R. § 21.3041(b)(2)(i).  The beginning date may also be 
extended if the permanent and total disability rating is 
assigned after the child reaches 18, but before the child 
turns 26.  38 C.F.R. § 21.3041(b)(2)(ii).  Here, the 
appellant turned 26 years of age prior to the effective date 
of the veteran's permanent and total disability rating so 
neither of these exceptions is applicable.

Under certain circumstances not present in this case, the 
basic ending date for eligibility for educational assistance 
may be modified or extended.  Under 38 C.F.R. § 21.3041(d), 
the ending date for eligibility for educational assistance 
may be modified for up to eight years beyond the qualifying 
event, but in no case beyond the date the child reaches age 
31.  In order to modify the ending date, however, the 
qualifying event must occur between the time the child 
reaches age 18 and when the child reaches age 26.  Here, the 
basic ending date for eligibility for educational assistance 
cannot be modified because the appellant had already reached 
the age of 26 at the time of the effective award of the 
veteran's total disability rating, i.e., May 9, 2003.

Additionally, pursuant to 38 C.F.R. § 21.3041(g), an eligible 
child's ending date may be extended beyond her 26th birthday 
in certain cases, but not to exceed her 31st birthday.  Under 
this provision, the ending date may be extended if the 
eligible person's program of education has been suspended due 
to conditions determined to be beyond the eligible person's 
control as listed at 38 C.F.R. § 21.3043.  If it is found 
that a suspension of a program of education was in fact due 
to conditions beyond the eligible person's control, then the 
ending date may be extended for the length of the period of 
suspension, but not beyond the eligible person's 31st 
birthday.  38 C.F.R. § 21.3041(g).  This provision, however, 
only applies in situations where a claimant is already in 
receipt of Chapter 35 educational assistance benefits and is 
pursuing her education, but has had to stop her education 
because of certain events beyond her control.  An extension 
is also available if an eligible child is ordered to active 
duty or involuntarily ordered to full-time National Guard 
duty during her period of eligibility.  38 C.F.R. 
§ 21.3041(h).  Here, the appellant had not begun a program of 
education under Chapter 35, and has presented no evidence of 
any military service during her period of eligibility, so the 
provisions of 38 C.F.R. § 21.3041(g) and (h) are not 
available to her.

In short, the appellant was less than 60 days shy of her 31st 
birthday on the effective date of the veteran's grant of 
individual unemployability.  She thus does not meet statutory 
age requirements for a grant of educational assistance 
benefits.  38 C.F.R. § 21.3041(a).  She also does not meet 
statutory criteria for an extension.  38 C.F.R. § 21.3041(g-
h), 21.3043.  She consequently lacks entitlement, under the 
law, to DEA benefits.  Her claim for Chapter 35 DEA benefits 
must therefore be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (Where the law, and not the evidence, is 
dispositive of a claim, such claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under the law).  

Because the application of the law to the undisputed facts is 
dispositive in this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  


ORDER

Basic eligibility for DEA benefits under Chapter 35, Title 
38, United States Code, is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


